DETAILED ACTION
Allowable Subject Matter
Claims 1–2 and 4–17 are allowed. Claims 1 and 4 have been amended, and claim 3 has been cancelled in the amendment filed by Applicant on March 8th, 2022.

Terminal Disclaimer
The terminal disclaimer filed on March 8th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10908710, 10521027, 10261605, and 9218073 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant's amendments to claims 1 and 4 filed on March 8th, 2022 are accepted because no new matter has been entered.
The non-statutory obviousness-type double patenting rejections over US Patents 10908710, 10521027, 10261605, and 9218073 are withdrawn in view of the amendments.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 20–21 of the Non-Final Office Action mailed on November 12th, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646